Citation Nr: 0303651	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  02-08 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of both upper and lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel




INTRODUCTION

The veteran had active service from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).  


FINDINGS OF FACT

1.	The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.	The veteran is not shown to have peripheral neuropathy of 
both upper and lower extremities that was manifest during 
active service, within one year of separation from service, 
or that is otherwise related to active service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in April 2001 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in a November 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 2002 statement of the case the RO notified 
the veteran of regulations pertinent to service connection 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claim.  

In a June 2001 letter and the May 2002 statement of the case, 
the veteran was informed of VA's duty to obtain evidence on 
his behalf.  Specific regulations pertaining to the VCAA were 
provided to the veteran in the May 2002 statement of the 
case.  The veteran was notified that VA would obtain all 
relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have private medical records.  
In addition, the veteran was afforded a VA examination in 
July 2001, which will be addressed below.  The Board finds 
that all known and ascertainable medical records have been 
obtained and are associated with the claims file.  The 
veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.	Legal analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions; service medical 
records; private medical records; and a VA examination report 
dated in July 2001.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on his behalf will be summarized by the Board where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).  Service connection may also be granted for 
certain presumptive diseases, such as organic diseases of the 
nervous system, when they are manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002); 67 Fed. Reg. 67792-67793 (Nov. 
7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West Supp. 
2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

The Board also notes that with respect to claims based on 
exposure to Agent Orange, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases including 
acute and subacute peripheral neuropathy shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See 38 C.F.R. § 3.309(e) (2002).  Acute and 
subacute peripheral neuropathy must be manifest to a degree 
of 10 percent within one year after the last date on which 
the veteran performed active military, naval, or air service 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2002); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600- 
42608 (June 24, 2002).  Recently, the Secretary published a 
list of conditions for which a presumption of service 
connection based on exposure to herbicides used in Vietnam 
during the Vietnam era is not warranted; that list of 
conditions includes chronic persistent peripheral neuropathy.  
See Notice, 67 Fed. Reg. 42600-42608 (June 24, 2002).  

However, the Board notes that as the veteran has not claimed 
service connection for acute or subacute peripheral 
neuropathy or a related disability as due to exposure to 
Agent Orange and no examiner has diagnosed that disorder or 
found residuals thereof, the RO did not consider or 
adjudicate the claim on this basis.  

Thus, in this case, in order to establish service connection 
for the claimed disorder, there must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
a peripheral neuropathy of both upper and lower extremities.  
The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that, for 
reasons and bases to be explained below, a preponderance of 
the evidence is against the veteran's service connection 
claim and as such, the claim must be denied.

As noted above, in order for service connection to be 
granted, elements of a current disability, in-service disease 
or injury, and medical nexus must be met.  See Hickson, 
supra.

With respect to a current disability, there is no objective 
medical evidence of record that the veteran currently suffers 
from peripheral neuropathy of both upper and lower 
extremities.  A January 2001 examination report from Dallas 
South reflected that the veteran had "no peripheral 
neuropathy."  In addition, the veteran was provided with a 
VA examination in July 2001.  During the examination, the 
veteran was asked whether he had any difficulty or symptoms 
related to peripheral neuropathy.  The veteran denied having 
any problems.  He stated that he felt numbness in his feet 
and legs below the knees only after sitting for a period of 
time, and that the numbness quickly dissipated when he got up 
and walked around.  Upon examination, the veteran's reflexes 
were present, equal, and normal in the arms and legs.  The 
examiner noted that the examination results suggested that 
the veteran either did not have significant peripheral 
neuritis, or if he did have it, it was not severe.  
Ultimately, the examiner diagnosed the veteran with several 
disorders, but did diagnosis peripheral neuropathy.  He noted 
that peripheral neuritis had been suspected, but he was 
unable to confirm its existence.

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  As discussed above, there is no objective 
medical evidence that the veteran currently suffers from 
peripheral neuropathy of both upper and lower extremities.  
The first element of the Hickson analysis, current 
disability, has therefore not been satisfied. 

Absent a showing of a current disability, a grant of service 
connection may not be made.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  However, for the sake 
of completeness, the Board will briefly address the remaining 
two Hickson elements.

With respect to an in-service disease or injury, there is no 
objective medical evidence that the veteran suffered from 
peripheral neuropathy of both upper and lower extremities 
during active service.  A January 1964 induction examination 
report included no complaints, treatment, or diagnoses of any 
neurological disorders.  It was, however, noted that the 
veteran suffered from headaches due to eye trouble.  A 
January 1965 medical letter stated that the veteran suffered 
from headaches due to nervousness and that a neurological 
examination of the veteran was normal "in all respects."  
In May 1965, the veteran complained of difficulty walking due 
to an ingrown toenail.  He was observed dragging his foot 
when he walked, and he was examined for possible neurological 
problems.  An examination revealed the veteran's neurological 
testing to be "completely normal."  He was noted to have 
presented earlier to the Medical Department on one occasion 
with hyperventilation and subsequent dystonic movements of 
the right foot and leg with disturbances of gait.  It was 
also noted that all symptoms disappeared within 10 minutes of 
the headache.  A subsequent examination report indicated that 
the veteran suffered from migraine headaches.  The veteran's 
March 1967 separation examination noted no complaints, 
treatment, or diagnoses of any neurological problems. 

While the veteran on one occasion in service demonstrated 
hyperventilation with subsequent temporary dystonic movements 
of the right foot and leg associated with his migraine 
headache disorder, he was not diagnosed with peripheral 
neuropathy during active service despite being examined 
thoroughly.  Service medical records clearly show normal 
neurological testing.  In fact, neurological examinations 
were "normal" in January 1964 and January 1965.  It is well 
documented that the veteran's headaches preexisted service, 
and that the right leg and foot symptoms were fleeting, and 
only associated with the veteran's headache disorder.  No 
examiner in service found any organic disease affecting the 
peripheral nerves.  As such, there is no evidence that the 
veteran had chronic persistent or any other type of 
peripheral neuropathy during active service. 

In the absence of evidence demonstrating that the veteran has 
been diagnosed as having peripheral neuropathy or that he had 
peripheral neuropathy during active service or within the 
applicable presumptive period, there can be no competent 
medical nexus evidence of record.  No physician has opined 
that the veteran currently has peripheral neuropathy that is 
related to active service.  

Absent objective medical evidence of a current disability, 
in-service disease or injury, and medical nexus, service 
connection cannot be granted.  In short, the Board finds that 
the preponderance of the evidence is against finding that the 
veteran currently has peripheral neuropathy, had peripheral 
neuropathy during service, or had peripheral neuropathy 
within the applicable one year after service.  The appeal is 
accordingly denied.


ORDER

Service connection for peripheral neuropathy of both upper 
and lower extremities is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

